Title: To Benjamin Franklin from the Prince de Broglie, 9 April 1782
From: Broglie, ——, prince de
To: Franklin, Benjamin


Paris the 9th. of april 1782.
Prince of Broglie’s best respects and compliments to his Excellency Mr. Franklin, begs leave to Send to him for the Packets he mentioned, the Day before yesterday, finds himself very much honoured With the trust being confident that he Will not fail to be very Well received in a Country Wherein Every body pays So great and So Well deserved a regard to one of the greatest men in the World.
 
Notation: Le Prince de Broglie 9th. avril 1782.
